Citation Nr: 0927227	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  02-20 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for prostate cancer with 
metastasis to the right humerus, claimed as due to exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from October 1946 to March 
1948.  He was born in 1929.

This appeal was brought before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Board denied entitlement to service 
connection for posttraumatic stress disorder (PTSD), and 
remanded the issue shown on the front page of this decision 
for specific development which will be reported below, as 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The documented circumstances of the Veteran's service were 
also discussed at some length in the earlier Board decision 
on another issue, noted above.

In summary, the Veteran claims that he suffers from prostate 
cancer, which has metastasized to his right humerus, as a 
result of exposure to ionizing radiation in service.  He 
asserts that he was exposed to this radiation when he served 
on a burial detail on an island off the coast of Nagasaki, 
Japan.

In the 2006 remand, the Board noted that the record indicates 
that the Veteran has been diagnosed with a radiogenic 
disease, namely cancer of the prostate.  See 38 C.F.R. § 
3.311(b)(2)(i-xxiv).  Because he had asserted that this was 
due to exposure to ionizing radiation, and because there had 
been no attempt to verify the size and nature, if any, of his 
radiation exposure dose, the Board noted that such 
verification had to be attempted prior to a final 
determination of the Veteran's claim.

The case was then REMANDED for the following action:

"1.  The Veteran's DD Form 1141 or its equivalent, 
if any, should be obtained and associated with the 
claims folder.

2.  After obtaining any sources of dose 
information, the claims folder should be forwarded 
to the Under Secretary for Health for the 
preparation of a dose estimate to the extent 
feasible, based on the available methodologies.  
See 38 C.F.R. § 3.311(a)(2)(iii).

3.  After the above-requested development has been 
completed, the Veteran's claim for entitlement to 
service connection for prostate cancer with 
metastasis to the right humerus, claimed as due to 
exposure to ionizing radiation, should be 
readjudicated.  If the decision remains adverse to 
the Veteran, he and his representative must be 
provided with an appropriate supplemental statement 
of the case and an opportunity to respond.  The 
claims folder must then be returned to the Board 
for further appellate consideration, if otherwise 
in order."

The case was handled by the AMC which forwarded it to the 
Director, Proponency Office For Preventative Medicine (San 
Antonio) for verification of the radiation exposure during 
his service, which extended from October 1946 to March 1948; 
and that his assignment with Company A, 20th Infantry 
Regiment, at Kwangju, Korea, had been from December 1, 1946, 
to March 23, 1948.  Pertinent service data was included in 
the request.  

A written response is of record from that office indicating 
that they had been unable to find any such exposure for the 
Veteran, but specifically noting that their records dated 
back to mid-1954 only (which of course would not include the 
period involved for either the Veteran's service or his 
purported exposure dates).

Nonetheless, no further development was undertaken; the AMC 
issued an SSOC and returned the case to the Board.

While the Board is loath to delay the case any further, if 
additional facets of the prior remand can be fulfilled, 
and/or if their lack of fulfillment was not due to fault on 
the part of the Veteran, the Veteran is entitled to have this 
undertaken.  See, e.g., Stegall v. West, 11 Vet. App. 268 
(1998).

It is hoped that the action requested herein will be 
undertaken in an expeditious manner and that the case will be 
either resolved by the AMC/VARO or returned to the Board as 
quickly as possible, particularly given the circumstances of 
the case and the Veteran's advanced age.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The Veteran's DD Form 1141 or its equivalent, 
if any, should be obtained and associated with the 
claims folder.

3.  After obtaining any sources of dose information 
from the appropriate agency charged with records 
for the pertinent period herein concerned, the 
claims folder should be forwarded to the Under 
Secretary for Health for the preparation of a dose 
estimate to the extent feasible, based on available 
methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).

4.  After the above-requested development has been 
completed, the Veteran's claim for entitlement to 
service connection for prostate cancer with 
metastasis to the right humerus, claimed as due to 
exposure to ionizing radiation, should be 
readjudicated on all pertinent bases.  If the 
decision remains adverse to the Veteran, he and his 
representative must be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The claims folder must 
then be returned to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

